UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------x
CHRISTINA KIZER,

                             Plaintiff,

              -against-                            MEMORANDUM & ORDER
                                                   12-CV-5387(JS)(AKT)
ABERCROMBIE & FITCH CO., ABERCROMBIE
& FITCH STORES, INC., ABERCROMBIE &
FITCH TRADING CO., doing business as
Abercrombie and Fitch, Abercrombie,
And Hollister and Ruehl,

                         Defendants.
---------------------------------------x
APPEARANCES
For Plaintiff:      Robert D. Salaman, Esq.
                    Zafer Adem Akin, Esq.
                    Emre Polat, Esq.
                    Akin Law Group PLLC
                    45 Broadway, Suite 1240
                    New York, New York 10006

For Defendants:         Barbara Vita Cusumano, Esq.
                        Bond Schoeneck & King PLLC
                        600 Third Ave., 22nd Floor
                        New York, New York 10016

                        Thomas N. McCormick, Esq.
                        Tyler Pensyl, Esq.
                        Vorys, Sater, Seymour and Pease LLP
                        52 East Gay Street
                        Columbus, Ohio 43216

                        Hilary L. McHugh, Esq.
                        Bond Schoeneck & King PLLC
                        1399 Franklin Avenue, Suite 200
                        Garden City, New York 11530

SEYBERT, District Judge:

            Plaintiff    Christina   Kizer   (“Plaintiff”   or   “Kizer”)

commenced    this   action    against     Abercrombie   &   Fitch   Co.,
Abercrombie & Fitch Stores, Inc., and Abercrombie & Fitch Trading

Co.    (collectively,     “Defendants”       or    “Abercrombie”)    asserting

employment discrimination and wage and hour claims pursuant to 42

U.S.C. § 1981 (“Section 1981”), Title VII of the Civil Rights Act

of    1964   (“Title   VII”),   the   New   York    State   Human   Rights   Law

(“NYSHRL”), the New York City Human Rights Law (“NYCHRL”), the

Fair Labor Standards Act (“FLSA”), and the New York Labor Law

(“NYLL”).1      Before the Court is Defendants’ motion for summary

judgment.      (Defs.’ Mot., Docket Entry 66.)              For the following

reasons, Defendants’ motion is GRANTED.

                                 BACKGROUND2

             Plaintiff,    an    African-American        woman,     worked    at

Abercrombie from 2006 to 2014.              While she worked there, Chris




1 Plaintiff voluntarily withdrew her Title VII discrimination and
retaliation claims (Counts 4, 5, and 6 in the Amended
Complaint). (See Pl.’s Opp. at 6 n.3.)

2 The facts are drawn from Defendants’ Rule 56.1 Statement
(Defs.’ Stmt., Docket Entry 64); Plaintiff’s Rule 56.1 Response
(Pl.’s Stmt., Docket Entry 65, at 1-29); Plaintiff’s Rule 56.1
Counterstatement (Pl.’s Counterstmt, Docket Entry 65, at 29-30);
Plaintiff’s Amended Complaint (Am. Compl., Docket Entry 7);
Plaintiff’s Deposition (Pl.’s Dep., Docket Entry 61-1); Chris
Parmentar’s Deposition (Parmentar Dep., Docket Entry 62-1); Adam
John’s Deposition (John Dep., Docket Entry 63-1); Scorcese
Declaration (Scorcese Decl., Docket Entry 64-8); Kulikowski
Declaration (Kulikowski Decl., Docket Entry 64-7); John
Declaration (John Decl., Docket Entry 64-6); Defendants’ Motion
for Summary Judgment (Defs.’ Mot., Docket Entry 66); Plaintiff’s
Opposition to Defendants’ Motion for Summary Judgment (Pl.’s
Opp., Docket Entry 67); and Defendants’ Reply (Defs.’ Reply,
Docket Entry 69). Relevant disputes have been noted.
                                       2
Parmentar   (“Parmentar”)   was   a   “store     director”    in   charge   of

Abercrombie’s northeast stores. Adam John (“John”) was a “district

manager” for Long Island, and he reported to Blake Hoyle (“Hoyle”),

the “regional manager” for New York.            (Defs.’ Stmt. ¶¶ 22, 20,

21.)   Parmentar stated that as a store manager, he did not have a

role in hiring and terminating employees--it was the job of the

district    managers.   Parmentar     did     not   consult   with   district

managers about promotions. (Parmentar Dep. 57:7-23; 59:1-2.) John

described his role as “managing, development of my managers,

running the business, hiring management, supporting staffing.”

(John Dep. 13:18-20.)

            When Plaintiff began working for Abercrombie in 2006,

she was hired as a “manager in training” in one of its stores in

Chicago, Illinois.      In 2007, she was promoted to “assistant

manager.”    In 2008, she quit.       (Defs.’ Stmt. ¶¶ 1-5.)         In 2009,

Plaintiff was rehired by Abercrombie and shortly thereafter again

promoted to assistant manager.            In 2010, an assistant manager

position opened in the Roosevelt Field Mall in Garden City, New

York (“Roosevelt Abercrombie”).           Upon her request, Plaintiff was

transferred to the Roosevelt Abercrombie.            She was also given a

pay increase, and she considered the move to be a promotion.

(Defs.’ Stmt. ¶¶ 6-10.)     In May 2012, Plaintiff sought a position

as a store manager at a Hollister Store in Massapequa.               She did

not get the job, which forms the basis of her complaint here.

                                      3
(Defs.’ Stmt. ¶ 19.) Plaintiff quickly filed an internal complaint

with the company regarding the allegations.            One month later, in

June 2012, Plaintiff was promoted to “store manager” at a Hollister

store at the Broadway Mall in Hicksville, New York (“Broadway

Hollister”), where she worked until January 2014.             (Defs.’ Stmt.

¶¶ 75-76.)

I.   The Sunrise Hollister Store Manager Position

             In 2012, while Plaintiff was working at the Roosevelt

Abercrombie,    there   was   an   open   store    manager   position   at   a

Hollister store in the Sunrise Mall in Massapequa, New York

(“Sunrise Hollister”).        John considered Plaintiff and another

assistant manager, Cavan Valance (“Valance”), for the job.              (John

Dep. 115:6-16.) He ultimately chose Valance, a white male, because

he was “someone that people looked up to,” had strong recruiting

results, and built good relationships with his fellow employees.

(John Dep. 118:11-119:6.)          John noted that he also considered

Plaintiff for the job because “she was someone that [he] genuinely

liked” who “had strong work ethics.”              John did not discuss his

decision with Parmentar.      (John Dep. 119:11-16; 120:18-20.)

             Plaintiff was disappointed when she did not get the

Sunrise Hollister position.          She states that Anthony Scorcese

(“Scorcese”), a loss prevention agent, told her that he had heard

from Cris Kulikowski (“Kulikowski”), another employee, that during

a conference call discussing promotions, Parmentar called her

                                      4
“ghetto” and said he did not want her promoted.       (Defs.’ Stmt.

¶ 19; Pl.’s Counterstmt. ¶¶ 1-2; Pl.’s Dep. 97:21-98:2.) According

to Plaintiff, Scorcese told her that Kulikowski told him that

Kulikowski, Parmentar, John, and Hoyle participated in the call.

(Defs.’ Stmt. ¶ 26.)

            Scorcese, however, states he never told Plaintiff that

Parmentar called her “ghetto” and, further, that Kulikowski never

told him that Parmentar did so.       (Scorcese Decl. ¶¶ 7-8, 10.)

Kulikowski agrees that he did not tell Scorcese that Parmentar

called Plaintiff “ghetto” and denies the alleged phone call between

the four men took place.    (Kulikoswki Decl. ¶¶ 7, 11.)   John and

Parmentar also state that the phone call never occurred.      (John

Decl. ¶ 10; Parmentar Dep. at 113:21-114:6.)   John has never heard

Parmentar use the word “ghetto” to refer to an employee or say

anything about Plaintiff that could be considered racist.     (John

Decl. ¶¶ 12, 15; John Dep. 125:11-13.)    Defendants deny that race

had anything to do with Plaintiff not getting the Sunrise Hollister

position.

            When Plaintiff was not promoted to the Sunrise Hollister

position, Plaintiff complained to Abercrombie’s Human Resources

Department.     In addition to speaking with Plaintiff, a Human

Resources representative interviewed Parmentar, Scorcese, John,

Hoyle, and Laura Mayo, another manager.    Parmentar denied calling

Kizer “ghetto,” and no one else had heard him call her that.

                                  5
(Defs.’ Stmt. ¶¶ 68-71.) Abercrombie thus found Plaintiff’s claims

could not be substantiated.

            In June 2012, one month after her internal complaint,

Plaintiff was promoted to the Broadway Hollister store manager

position.   (Defs.’ Stmt. ¶¶ 75-76.)        Plaintiff ultimately resigned

from    Abercrombie    in   January       2014.    She   claims    she   was

“constructively       discharged”     because     Abercrombie     “creat[ed]

intolerable working conditions” by not taking remedial action

after she made her complaint to Human Resources.3          (Pl.’s Opp. at

11.)

II.    Plaintiff’s Other Allegations4


3 Plaintiff stopped working for Abercrombie nineteen months after
her complaint to Human Resources and several months after she
was deposed for this case.

4 At her deposition, Plaintiff indicated she believed she had
been denied two other promotions during her time at Abercrombie
based on her race: in Chicago in 2008, and in New York in 2010.
She makes conclusory references to these incidents in her
Counterstatement and Opposition. However, she made no mention
of these allegations in her Amended Complaint, despite the fact
that its factual assertions cover the time period from 2005 to
2012. Further, she does not address her lack of pleading in her
Opposition, nor does she elaborate on the reasons she believes
Abercrombie discriminated against her. The Court thus does not
consider these allegations, because “[a] party cannot amend
their complaint simply by alleging new facts and theories in
their memoranda opposing summary judgment.” Heletsi v.
Lufthansa German Airlines, Inc., 99-CV-4793, 2001 WL 1646518, at
*1 n.1 (E.D.N.Y. Dec. 18, 2001); see also Southwick Clothing,
LLC v. GFT Corp., 99-CV-10452, 2004 WL 2914093, at *6 (S.D.N.Y.
Dec. 15, 2014) (“A complaint cannot be amended merely by raising
new facts and theories in plaintiffs’ opposition papers, and
hence such new allegations and claims should not be considered
in resolving the motion.”).
                                      6
             In her Amended Complaint, Plaintiff alleged that two

other African-American women were passed over for promotions due

to their race.          (Am. Compl. ¶¶ 56-61.)         But later, at her

deposition, she denied that Defendants discriminated against one

of the women based on race, conceding that what the Amended

Complaint said about the discrimination and failure to promote was

“not true.”         (Pl.’s Dep. at 125:15-126:13.)           She continued to

believe that the second employee, Jody Samuels, had been denied

promotions due to her race and her Jamaican accent.               (Pl.’s Dep.

126:10-128:22.)       Plaintiff also stated that Parmentar asked her to

take out the trash when he saw her and asked another male African-

American employee to scrub the floor on his hands and knees.                She

believes     that    Parmentar   treated   her    differently     than    other

employees.    (Pl.’s Dep. 130:15-136:24.)

III. Plaintiff’s Performance Evaluations

             While    employed   by   Abercrombie,     Plaintiff        received

several    performance      reviews   where      she   was     scored     “needs

improvement.”        She had issues with leadership and management,

recruiting, communication, and general performance.             For instance,

her March 5, 2010 Quality Review noted “there have been many

instances where she has been significantly late coming to work”

and she has “difficulty managing her emotions/behaviors especially

when given constructive feedback.”            Her April 29, 2011 review

stated she was not “tactful when handling difficult situations.

                                      7
She has even been disrespectful to upper management on a few

occasions.     There have even been multiple complaints about her

being disrespectful to other managers and part timers as well.”

On March 23, 2012, her review indicated that she “need[s] a lot of

work when it comes to quality in recruits” and “when dealing with

customers’ issues she can be too aggressive where it comes to being

unprofessional.” (Defs.’ Stmt. ¶¶ 38-40.) Plaintiff also received

several “unsatisfactory performance notes” and “poor performance

notes” for yelling at her managers, hanging up on a manager on the

phone, coming in late, and failing to attend management meetings.

A complaint record was created when another employee alleged that

Plaintiff threatened to grab her and push her through a wall.

(Defs.’ Stmt. ¶¶ 41-46.)

IV.   Plaintiff’s Overtime and Wage Claims

             In 2015, numerous employees claimed that Abercrombie

violated the FLSA and the NYLL.           Abercrombie entered into a

settlement agreement (the “Settlement Agreement”) with certain

employees to resolve wage and hour and overtime claims.                      See

Settlement Agreement, Robbins et al. v. Abercrombie & Fitch Co.,

15-CV-6187(FPG)(JWF)    (W.D.N.Y.),     Docket    Entry    46.       Under   the

Settlement    Agreement,   the   settlement      class    included    (1)    all

persons employed for one or more weeks as a “manager in training”

or “assistant manager” position in New York from March 2007 until

September 2014; (2) all persons employed in an assistant manager

                                    8
position in Illinois from May 2012 to September 2014; and (3)

employees from several other states and time periods.    (Settlement

Agreement ¶ 3.)      The Settlement Agreement released Abercrombie

from

           any and all claims . . . arising under (i)
           federal law or (ii) the laws of the states of
           . . . Illinois . . . [and] New York . . .
           before September 30, 2014 . . . which have
           been pled . . . or could have been pled . . .
           in the . . . complaint . . . including but not
           limited to claims under the [FLSA or New York
           Labor Law].

(Defs.’ Stmt. ¶ 96.)

           Plaintiff admits that she was a member of the class

because she worked as an assistant manager in New York during the

settlement period.    (Defs.’ Stmt. ¶¶ 86-87.)   She also admits that

she signed and cashed a $5,821.67 settlement check in November

2016.   (Defs.’ Stmt. ¶97.)   The check stated, above the signature

line,

           By signing this check and accepting these
           funds in compromise of back wages allegedly
           due under state and federal law, I provide
           written consent to release any claims I may
           have   under   the    Fair   Labor   Standards
           Act(“FLSA”) prior to September 30, 2014. I
           agree there is no bona fide dispute over
           whether overtime or other wages are owed to me
           under the FLSA, and I accept this check as
           full settlement for all overtime or other
           wages that may be owed prior to September 30,
           2014. I agree I give up any rights I may have
           to bring suit under the claims released in the
           Settlement Agreement, including claims under
           the FLSA.


                                  9
(Defs.’ Stmt. ¶ 98.)

                           PROCEDURAL HISTORY

     On May 31, 2012, Plaintiff commenced this action by filing a

Complaint in Supreme Court, Kings County, New York.               Defendants

removed the case to this Court and filed an Answer.               (Notice of

Removal, Docket Entry 1; Answer, Docket Entry 4.)           Plaintiff filed

an Amended Complaint on November 5, 2012.             (See Am. Compl.)     On

December 2, 2015, Defendants moved to dismiss the action for

failure to prosecute (see Defs.’ Mot. to Dismiss, Docket Entry

33), which this Court denied on September 23, 2016 (see M&O

Adopting R&R, Docket Entry 46).         Defendants filed this Motion for

Summary   Judgment   on   January   29,       2018;   Plaintiff   filed   her

opposition on February 28, 2018; and Defendants filed their reply

on March 14, 2018.        (See Defs.’ Mot.; Pl.’s Opp.; and Defs.’

Reply.)

                                DISCUSSION

           Summary   judgment    will    be    granted   where    the   movant

demonstrates that there is “no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a).    A genuine factual issue exists where “the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”      Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248, 106 S. Ct. 2505, 2510, 91 L. Ed 2d 202 (1986).                   In

determining whether an award of summary judgment is appropriate,

                                    10
the   Court    considers   the   pleadings,   deposition   testimony,

interrogatory responses, and admissions on file, together with

other firsthand information that includes but is not limited to

affidavits.    Nnebe v. Daus, 644 F.3d 147, 156 (2d Cir. 2011).

            The movant bears the burden of establishing that there

are no genuine issues of material fact.         Gallo v. Prudential

Residential Servs., L.P., 22 F.3d 1219, 1223 (2d Cir. 1994).    Once

the movant makes such a showing, the non-movant must proffer

specific facts demonstrating “a genuine issue for trial.”     Giglio

v. Buonnadonna Shoprite LLC, No. 06-CV-5191, 2009 WL 3150431, at

*4 (E.D.N.Y. Sept. 25, 2009) (internal quotation marks and citation

omitted).     Conclusory allegations or denials will not defeat

summary judgment.    Id.   In reviewing the summary judgment record,

“‘the court is required to resolve all ambiguities and draw all

permissible factual inferences in favor of the party against whom

summary judgment is sought.’”    Sheet Metal Workers’ Nat’l Pension

Fund v. Vadaris Tech. Inc., No. 13-CV-5286, 2015 WL 6449420, at *2

(E.D.N.Y. Oct. 23, 2015) (quoting McLee v. Chrysler Corp., 109

F.3d 130, 134 (2d Cir. 1997)).

            “[S]ummary judgment may be appropriate even in the fact-

intensive context of discrimination cases” (Westbrook v. City

Univ. of N.Y., 591 F. Supp. 2d 207, 222 (E.D.N.Y. 2008) (internal

quotation marks and citation omitted)), and “the non-moving party

may not rely on mere conclusory allegations nor speculation, but

                                  11
instead must offer some hard evidence showing that its version of

the events is not wholly fanciful” (Woodman v. WWOR-TV, Inc., 411

F.3d 69, 75 (2d Cir. 2005)).        Moreover, “[a] party cannot rely on

inadmissible hearsay in opposing a motion for summary judgment.”

Chansamone v. IBEW Local 97, 523 F. App’x 820, 822 n.4 (2d Cir.

2013) (quoting Burlington Coat Factory Warehouse Corp. v. Esprit

De Corp., 769 F.2d 919, 924 (2d Cir. 1985)).

I.   Discrimination Claims (Counts 1, 3, 7, 9, 10, and 12)

             Plaintiff brings her discrimination claims under Section

1981, the NYSHRL, and the NYCHRL.

     A.      NYCHRL Claims

             At the outset, all of Plaintiff’s NYCHRL claims are

DISMISSED because “[t]o state a claim under the NYCHRL, a plaintiff

must allege that the defendant discriminated against h[er] ‘within

the boundaries of New York City.’”         McFarlane v. Iron Mountain,

Inc., No. 17-CV-3311, 2018 WL 3773988 (S.D.N.Y. 2018) (quoting

Shah v. Wilco Sys., Inc., 806 N.Y.S.2d 553, 558 (1st Dep’t 2005)

(defendant     employers     were   entitled   to   summary   judgment   on

plaintiff’s NYCHRL claims where plaintiff did not work in New York

City, even though plaintiff lived in New York City)); see also

Robles v. Cox & Co., 841 F. Supp. 2d 615, 624 (E.D.N.Y. 2012) (a

plaintiff’s residence is “irrelevant to the impact analysis”)

(internal quotation marks and citation omitted).



                                      12
        B.     Section 1981 and NYSHRL Claims

               The Court will analyze the Section 1981 and NYSHRL claims

together, as “‘[d]isparate treatment claims brought under Title

VII, Section 1981, and the NYSHRL are all analyzed under the same

standard.’”      Johnson v. Long Island Univ., 58 F. Supp. 3d 211, 220

(E.D.N.Y. 2014) (quoting Parra v. City of White Plains, 48 F. Supp.

3d 542, at *7 (S.D.N.Y. 2014); see also Vivenzio v. City of

Syracuse, 611 F.3d 98, 106 (2d Cir. 2010).

               Employment discrimination claims are analyzed under the

burden-shifting       framework   the    Supreme     Court   established   in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36

L. Ed. 2d 668 (1973).        See also Ruiz v. Cty. of Rockland, 609 F.3d

486, 491 (2d Cir. 2010); Holcomb v. Iona Coll., 521 F.3d 130, 138

(2d Cir. 2008).        That framework requires a plaintiff to first

establish a prima facie case of discrimination.              To establish a

prima facie case of discrimination, a plaintiff must show that:

“(1) [s]he is a member of a protected class; (2) [s]he was

qualified for the position [s]he held; (3) [s]he suffered an

adverse employment action;5 and (4) the adverse action took place

under        circumstances    giving     rise   to    [an]    inference    of

discrimination.”       Reynolds v. Barrett, 685 F.3d 193, 202 (2d Cir.




5 The Court notes that an employer’s “refusal to promote” may
constitute an “adverse employment action.” Kiernan v.
Southhampton, 734 F. App’x 37, 41 (2d Cir. 2018).
                                        13
2012) (fifth alteration in original) (quoting Ruiz, 609 F.3d at

491–92).     The burden then shifts to the defendant to articulate a

legitimate, nondiscriminatory reason for the adverse employment

action.     Holcomb, 521 F.3d at 138.           Once the defendant provides

such   a   reason,    “the   burden    shifts   back    to   the   plaintiff    to

demonstrate by competent evidence that the legitimate reasons

offered by the defendant were not its true reasons, but were a

pretext for discrimination.”          Leibowitz v. Cornell Univ., 584 F.3d

487, 499 (2d Cir. 2009) (internal quotation marks and citations

omitted).

             Before turning to this framework, the Court notes that

Plaintiff’s primary allegation, upon which she stakes almost her

entire claim, is based upon inadmissible double hearsay:                      that

Scorcese told Plaintiff that Kulikowski told him that Parmentar

called her ghetto during a conference call.                   (supra at 4-5.)

Plaintiff has failed to identify any reason why this Court should

consider     this    third   hand   statement.         Further,    Scorcese    and

Kulikowski have both denied that Parmentar called her “ghetto” and

stated that the supposed phone call never even took place.               (supra

at 5.)     Courts do not consider inadmissible hearsay when resolving

a summary judgment motion.            See Chansamone, 523 F. App’x at 823

n.4 (“[w]e do not consider [the plaintiff employee’s] testimony

that co-workers told him that [the hiring supervisor] would not

hire him ‘as an Asian,’ because that testimony is inadmissible

                                        14
hearsay”); Friedman v. Swiss Re Am. Holding Corp., 643 F. App’x

69, 71 (2d Cir. 2016) (where the only evidence of a supervisor’s

anti-Semitism was one remark he made to another employee, who then

relayed it to the plaintiff, it was inadmissible hearsay and the

District Court properly granted summary judgment to the defendant

employer on the plaintiff’s Title VII claim); Shepherd v. BCBG Max

Azria Grp., Inc., No. 11-CV-7634, 2012 WL 4832883, at *17 (S.D.N.Y.

Oct. 11, 2012) (where coworker told the plaintiff that their

supervisor   had   made   a   disparaging   remark   about   him,   it   was

inadmissible hearsay and could not be used to defeat defendant

employer’s motion for summary judgment); Kerman–Mastour v. Fin.

Indus. Regulatory Auth., Inc., 814 F.Supp.2d 355, 369 (S.D.N.Y.

Sep. 30, 2011) (“statements of a coworker relating allegedly

discriminatory remarks made by a supervisor do not fall within [a]

hearsay exception of [the Federal Rules of Evidence and a]s such,

the Court will not consider it on summary judgment”).           Thus, the

“ghetto” statement is inadmissible.

          Even     assuming     Parmentar’s   alleged    statement       was

admissible, Plaintiff’s discrimination claims would still fail.6

First, if Parmentar did use the term “ghetto,” “stray remarks,

even if made by a decisionmaker, do not constitute sufficient




6 The Court notes that Abercrombie has an anti-discrimination
policy and trains all employees about diversity. (Defs.’ Stmt.
¶¶ 14-15.)
                                    15
evidence to make out a case of employment discrimination.”                   Danzer

v. Norden Sys., Inc., 151 F.3d 50, 56 (2d Cir. 1998); see also

Johnson v. Schmid, --- F. App’x ----, 2018 WL 4261672, at *3 (2d

Cir. 2018); Tubo v. Orange Reg’l Med. Ctr., 690 F. App’x 736, 740

(2d Cir. 2017) (“an isolated stray [racially offensive] remark,

unconnected     in    any       way   to    [an   employee’s]    termination,    is

insufficient         to     justify         the    necessary     inference      [of

discrimination]”).          Plaintiff has not alleged that Parmentar ever

made any other racist statements, nor has she claimed that any

other peers or supervisors made similar remarks.7                  In any event,

assuming Parmentar made the remark, he was not a “decisionmaker”

here, as had no role in promotions.                 John made the decision to

promote   Valance         and   he    did   not   discuss   it   with   Parmentar.

Plaintiff has not demonstrated employment discrimination.

              Second, Abercrombie has demonstrated a legitimate, non-

discriminatory reason for promoting Valance instead of Plaintiff.

Though John had positive things to say about Plaintiff, including

that he “genuinely liked her,” ultimately, he believed Valance was

“was the better candidate from a performance standpoint.”                    (John




7 Plaintiff has provided no context or argument regarding her
allegations of discrimination against two other Abercrombie
employees. In any event, her assertion that Parmentar asked her
to take out the trash and asked another employee to clean the
floor are “remote and oblique[ ] in relation to [the alleged]
adverse action.” Westbrook, 591 F. Supp. 2d at 228 (internal
quotation marks and citation omitted).
                                            16
Dep.   119:10-16;       123:14-16.)        Valance    was     the   more   effective

recruiter, and recruiting was an issue at the Sunrise Hollister.

Though John liked Plaintiff and considered her as one of two

candidates for the position, the record establishes that she had

documented performance issues over the years. According to reviews

and notes, she had difficulty interacting with other employees and

customers,    became      emotional      and   hostile   when       confronted   with

feedback,     and       had    trouble    with   recruitment.           Plaintiff’s

discrimination claims are DISMISSED.

II.    Retaliation Claims (Counts 2, 3, 8, 9, 11, and 12)

             Plaintiff brings her retaliation claims under Section

1981, the NYSHRL, and the NYCHRL. As discussed earlier, Defendants

are entitled to summary judgment on Plaintiff’s NYCHRL claims

because the alleged retaliation did not occur in New York City.

(supra at 12.)       Further, the retaliation claims are also primarily

premised    on    the    one    double   hearsay     statement--that       Parmentar

called Plaintiff “ghetto.”               As with Plaintiff’s discrimination

claims,    this     statement     is   inadmissible      to   defeat    Defendants’

motion here.

             Retaliation claims are also analyzed under the McDonnell

burden-shifting framework.             A “plaintiff must set forth a prima

facie retaliation claim by demonstrating: (1) she engaged in a




                                          17
protected activity;8 (2) the employer was aware of this activity;

(3) the employee suffered a materially adverse employment action;

and (4) there was a causal connection between the alleged adverse

action and the protected activity.”       Bamba v. Fenton, 15-CV-1340,

2017 WL 3446806, at *8 (E.D.N.Y. Aug. 10, 2017) (internal quotation

marks and citation omitted).

            Plaintiff’s retaliation claims fail because she quite

clearly suffered no adverse employment action after making her

complaint to Human Resources, or even after filing this lawsuit.

To the contrary, she received a promotion and continued working

for Abercrombie until she resigned in 2014.        In response to her

initial complaint, a Human Resources representative interviewed

all relevant parties.      She was not terminated or disciplined in

any   way   for   filing   the    complaint.   Plaintiff’s   conclusory

assertion, not supported in any way, that she was constructively

terminated, is not sufficient to demonstrate unlawful retaliation.

She offers no explanation of the “intolerable” conditions that

“forced” her to resign.          (Pl.’s Opp. at 11.)   Her retaliation

claims thus fail and are DISMISSED.




8 The Court recognizes that filing a complaint is a protected
activity for purposes of a retaliation claim. See Grant v.
Hazelett Strip–Casting Corp., 880 F.2d 1564, 1569 (2d Cir.
1989).
                                     18
III. Intentional Infliction of Emotional Distress (IIED) Claim
     (Count 16)

             Plaintiff     also    claims     that    Abercrombie       engaged     in

“extreme and outrageous” conduct intending to cause her “severe

emotional distress.”       (Am. Compl. ¶¶ 174-75.)             To succeed on this

claim, Plaintiff must show that Defendants’ conduct was “beyond

all possible bounds of decency.”              Howell v. N.Y. Post Co., Inc.,

81 N.Y.2d 115, 122, 612 N.E.2d 699, 705, 596 N.Y.S.2d 350, 353

(1993).   “Where, as here, the plaintiff premises an intentional

infliction       of    emotional        distress      claim      on     harassment,

discrimination, or retaliation in the employment context, New York

courts are particularly reluctant to find that such conduct is

sufficiently     extreme    or    outrageous     to    satisfy    this      demanding

standard absent a deliberate and malicious campaign against the

plaintiff.”      Robles, 841 F. Supp. 2d at 631 (internal quotation

marks and citation omitted).              Further, “‘[t]he [P]laintiff is

required to establish that severe emotional distress was suffered,

which   must     be   supported    by    medical      evidence,       not   the   mere

recitation of speculative claims.’”             Greenaway v. Cty. of Nassau,

97 F. Supp. 3d 225, 240 (E.D.N.Y. 2015) (granting the defendants’

motion for summary judgment dismissing the plaintiff’s IIED claims

where the plaintiff said he had seen a mental health professional,

but   provided    only   conclusory      statements      and    no     testimony    or




                                         19
documentation that his anxiety was severe) quoting Walentas v.

Johnes, 257 A.D. 352, 353, 683 N.Y.S.2d 56, 58 (1st Dep’t 1999).

             At    the   outset,   Plaintiff’s        claim   fails   because   the

“ghetto” statement is inadmissible hearsay.                   Further, Plaintiff

admits that she had not been treated for any alleged emotional

issues stemming from her complaint.                 (Defs.’ Stmt. ¶ 115.)       She

does not identify any emotional issues she has had, other than her

conclusory        statement   that    she        “felt   extremely    humiliated,

degraded, victimized and embarrassed” by the alleged statement,

(Pl.’s Opp. at 13), and she did not make these claims until well

into this litigation.9         Plaintiff has not met the high burden

necessary to sustain an IIED claim, and it is therefore DISMISSED

IV.   FLSA Claims (Counts 13, 14, and 15)

             In    addition   to     her        employment    discrimination    and

retaliation causes of action, Plaintiff has asserted wage and hour

claims under the FLSA and the NYLL.                She argues that she did not

release all her claims by participating in the Settlement Agreement

and cashing the check.         She claims that because she was employed

as an assistant manager in Illinois prior to May 2012, and the

settlement class included assistant managers employed in Illinois


9 In a prior order, this Court precluded Plaintiff from offering
an expert’s report in support of her IIED claims, adopting the
Report & Recommendation of Judge Tomlinson, which noted that
“Plaintiff did not provide any responsive information concerning
emotional distress damages during the [lengthy] discovery
period.” (See M&O Adopting R&R; R&R, Docket Entry 40.)
                                           20
only from May 2012 to September 2014, she is entitled to pursue

wage claims for the period she worked in Illinois.                   Plaintiff’s

interpretation     of    the   Settlement   Agreement    is    incorrect:     she

conflates the definition of the settlement class with the scope of

the settlement release.

           The    Settlement       Agreement     encompassed     a    class    of

employees from several states and various time periods.                        An

employee could thus be a member of the class for different reasons-

-for example, someone who worked as an assistant manager in

Illinois in 2013 would be included, and someone who worked in New

York in 2008 would also be included.            Plaintiff is a member of the

class (which she admits) by virtue of her time as an assistant

manager in New York.           As a member of the class, she received a

settlement check.       The check advised her that upon cashing it, she

would release any and all wage-related claims she could have

brought under the FLSA or the NYLL prior to September 2014.                   She

admits   that    she    cashed   the   check.      Therefore,   she    released

Abercrombie from any and all wage-related claims, in any state,

including Illinois, that may have accrued prior to September 2014.

It is of no moment that she also worked in Illinois outside of the

period that would have made her a member of the class, because she

became a member of the class through her New York employment.

While she would not have become a class member had she only worked

in Illinois, she did become one through her New York work.

                                       21
          Additionally, it is clear that Judge Frank P. Geraci

conducted a thorough Cheeks review of the settlement agreement,

which had fair, clear terms.       “Requiring judicial . . . approval

of such settlements is consistent with what both the Supreme Court

and [the Second Circuit] have long recognized as the FLSA’s

underlying purpose: ‘to extend the frontiers of social progress by

insuring to all our able-bodied working men and women a fair day’s

pay for a fair day’s work.’”       Cheeks v. Freeport Pancake House,

Inc., 769 F.3d 199, 206 (2d Cir. 2015) quoting A.H. Phillips, Inc.

v. Walling, 324 U.S. 490, 493, 65 S. Ct. 807, 808, 89 L. Ed. 1095

(1945).   The language on the check tracked the language of the

Settlement Agreement, releasing Abercrombie from certain wage and

hour claims.    As Plaintiff was a member of the class and released

those claims, they fail here and are DISMISSED.

                              CONCLUSION

          For    the   foregoing   reasons,   Defendants’   motion   for

summary judgment (Docket Entry 66) is GRANTED in its entirety.

The Clerk of the Court is directed to enter judgment accordingly

and mark this case CLOSED.

                                        SO ORDERED.



                                        /s/ JOANNA SEYBERT __________
                                        Joanna Seybert, U.S.D.J.

Dated:    November 20, 2018
          Central Islip, New York

                                   22
